Citation Nr: 0711422	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-31 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for adjustment disorder with depressed mood. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from November 1993 to 
November 1997.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which granted service connection and assigned 
a 50 percent disability rating for adjustment disorder with 
depressed mood. 


FINDING OF FACT

A veteran's adjustment disorder with depressed mood has 
resulted in total occupational impairment since the initial 
grant of service connection.


CONCLUSION OF LAW

The criteria for an initial 100 percent disability rating for 
adjustment disorder with depressed mood have been met.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 
4.16(c), 4.125-4.132, Diagnostic Code 9435 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an August 2003 rating decision, the RO granted service 
connection and assigned a 30 percent disability rating for 
adjustment disorder with depressed mood, effective December 
2002.  The veteran appealed that decision with respect to the 
30 percent rating.  Thereafter, the RO issued a rating 
decision in May 2004 in which it assigned a 50 percent 
disability rating, effective December 2002. 

Since the veteran's claim arises from his disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's adjustment disorder with depressed mood has 
been evaluated under the general rating formula for mental 
disorders.  Under these criteria, a 50 percent rating 
contemplates occupational and social impairment with reduced 
reliability and productivity due to particular symptoms such 
as: flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  See 38 C.F.R. § 4.130, DC 9435.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  The 
evidence considered in determining the level of impairment 
under 38 C.F.R.  § 4.130 is not restricted to symptoms 
provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
a particular diagnostic code, the appropriate, equivalent 
rating will be assigned.  Id.

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports a 100 percent 
disability rating for the veteran's adjustment disorder with 
depressed mood since the initial grant of service connection.  
In other words, the evidence shows that this disorder has 
caused total occupational and social impairment due to such 
symptoms that are analogous to that type and degree of 
symptomatology contemplated by a 100 percent disability 
rating.  

Two VA psychiatric examination reports support the veteran's 
claim.  When examined in July 2003, the veteran reported 
constant depression, which would vary between mild and 
severe.  He also reported considerable anhedonia, saying that 
there was nothing from which he dervies enjoyment.  He 
reported days in which he felt as though it would be easier 
if he were not alive.  He reported that he lived alone and 
had not worked since leaving the military in 1997.  Following 
a mental status examination, the examiner diagnosed the 
veteran with adjustment disorder with depressed mood.  He 
also assigned a Global Assessment of Functioning (GAF) score 
of 47.  

The Board notes that a GAF score of 47 is appropriate where 
behavior is manifested by serious symptoms or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  See Quick 
Reference to the Diagnostic Criteria from DSM-IV 47 (1994).  
This score is indicative of total occupational and/or social 
impairment, as it indicates an inability to keep a job and 
maintain close relationships.  

A March 2005 VA psychiatric examination report by the same 
examiner also includes a medical opinion that, "I believe 
the veteran's adjustment disorder would preclude 
employment."  The examiner also assigned a GAF score of 43, 
which is certainly consistent with his opinion of total 
occupational impairment.  In short, this opinion provides 
compelling evidence, at this time, in support of a 100 
percent disability rating.

It thus appears that the VA examiner has determined that the 
veteran is unemployable due to his service-connected 
adjustment disorder with depressed mood.  Although all of the 
enumerated symptoms recited for the 100 percent rating are 
not shown, the Board finds that the severity of his symptoms 
and the effect of those symptoms on the his social and work 
situation justify such a rating.  See Mauerhan, supra.  The 
Board thus concludes that the evidence supports a 100 percent 
disability rating for the veteran's adjustment disorder with 
depressed mood since the initial grant of service connection.

This decision does not imply that the veteran will always 
have a 100 percent evaluation for this disorder or that the 
condition will not some day improve.  The RO will 
periodically check the veteran's status.  However, at this 
time, the Board finds that a 100 percent evaluation is 
warranted. 

ORDER

A 100 percent initial disability rating for adjustment 
disorder with depressed mood is granted, subject to the laws 
and regulations governing the payment of monetary benefits.


______________________________________________
JOHN J. CROWELY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


